Mr. Justice Lawrence delivered the opinion of the Court: This was an action of forcible detainer, brought by the assignee of the lessor, against the assignee of the lessee, on the ground that the lease had been forfeited by the non-payment of taxes which the lessee had covenanted to pay. The land had been sold in 1867 for the taxes of 1866. In March, 1868, Allen, the original lessor, assigned the lease to the plaintiff, Watson, having, a few days before the assignment, accepted from the defendant a year’s rent in advance. The acceptance of the year’s rent in advance and the assignment of the lease, were, undoubtedly, a waiver of the forfeiture. When the right to declare a forfeiture accrued to the lessor, upon the sale for non-payment of taxes, it was optional with him to do so or to continue the lease in force. He elected the latter alternative, as conclusively shown by his acts, and his subsequent assignee acquired no right to annul the lease for a default which his assignor had thus waived. The plaintiff, after the assignment to him, redeemed the land from the tax sale. If the defendant, on demand, should refuse to refund the money thus paid, perhaps such refusal would create a new ground of forfeiture, though this we do not decide, as the question is not presented. The judgment of the court below is affirmed." Judgment affirmed.